United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         August 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-20151
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BARNEY JOE DONALSON, JR.,
also known as Damon Downs,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-93-CR-27-ALL
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Barney Joe Donalson, Jr., a/k/a Damon Downs, (“Donalson”),

Texas prisoner # 423754, appeals the district court’s denial of

his FED. R. CRIM. P. 36 motion to correct his judgment of

conviction for clerical error.   In June 1995, this court

sanctioned Donalson, who then used the name Damon Henry Downs,

stating:



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20151
                               -2-

          Downs may file no initial pleading in this court or
     in any court subject to the jurisdiction of this court,
     except with the advance written permission of a judge of
     the forum court.    Before filing any appeal or other
     action in this court, Downs shall submit to the clerk of
     this court a request for permission to file, together
     with the document that he proposes to file, which the
     clerk shall direct to an active judge of this court. In
     requesting the required permission in this court or in
     any court in this circuit, Downs shall inform the court
     of the bar stated herein.

In re Downs, No. 95-50282 (5th Cir. June 27, 1995) (unpublished).

Donalson did not seek the permission specified in the foregoing

opinion prior to filing the appeal of the district court’s order.

Accordingly, we dismiss the instant appeal as having been filed

improvidently.

     APPEAL DISMISSED.